IN THE SUPREME COURT OF THE STATE OF DELAWARE

GERARD SZUBIELSKI, §
§ No. 98, 2015
Defendant Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware in and
§ for New Castle County
STATE OF DELAWARE, §
§ Cr. No. 0605023366
Plaintiff Below, §
Appellee. §

Submitted: October 7, 2015
Decided: October 8, 2015

Before HOLLAND, VALIHURA and VAUGHN, Justices.
O R D E R
This 8lh day of October 2015, the Court having considered this matter on the
briefs ﬁled by the parties has determined that the ﬁnaljudgment of the Superior Court
should be afﬁrmed on the basis of and for the reasons assigned by the Superior Court

in its opinion dated January 30, 2015.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY THE COURT: